        Case 1:20-cv-10617-WGY Document 101 Filed 04/20/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                          MOTION FOR AN EXTENSION TO FILE

       Respondents-Defendants hereby request a short extension of approximately one hour in

which to file their input on today’s list of ten detainees to be considered for release. As grounds

herefor, undersigned counsel has been under the weather and overslept this morning. The list

will be filed one hour and a quarter late, therefore. Any inconvenience to the Court or Plaintiffs’

counsel is regretted.

                                                      Respectfully submitted,


                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ Thomas E. Kanwit
                                                      Thomas E. Kanwit
                                                      Michael Sady
                                                      Assistant U.S. Attorneys
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
                                                      thomas.kanwit@usdoj.gov
       April 20, 2020                                 michael.sady@usdoj.gov
        Case 1:20-cv-10617-WGY Document 101 Filed 04/20/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                             /s/ Thomas E. Kanwit
Dated: April 20, 2020                                        Thomas E. Kanwit
